Citation Nr: 9901130	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant is entitled to apportionment of any of 
the veterans Department of Veterans Affairs pension 
benefits.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The veteran had active service from  January 1944 to May 
1946.  This appeal was initially before the Board of 
Veterans Appeals (Board) from a June 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  By means of a March 1998 
decision, the Board remanded this case for further 
development.  The RO has continued its previous denial by 
means of a September 1998 decision.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the veteran has not provided her 
with financial support since 1965, that it is his 
responsibility to support her, that she is undergoing 
financial hardship, and that apportionment is therefore 
warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against apportionment of any of the veterans VA benefits, 
for the benefit of the appellant.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants appeal has been developed.

2.  The appellant is the legal spouse of the veteran; they 
have been living separate and apart for many years.

3.  The veteran does not provide regular support to the 
appellant.

4.  Apportionment of the veterans VA pension for the benefit 
of the appellant would cause financial hardship to the 
veteran.


CONCLUSION OF LAW

An apportionment of the veterans VA pension benefits for the 
benefit of the appellant is not warranted.  38 U.S.C.A. 
§ 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellants claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that ther exist any records 
of probative value apart from those that have been requested.   
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The evidence indicates that the appellant is the estranged 
spouse of the veteran; it appears that they have been 
separated since 1965.  The appellant asserts that the veteran 
has not provided any financial support for her since 1965.  
She claims that she is suffering from financial hardship and 
requests apportionment.  

The veteran is currently receiving $90.00 in VA pension 
benefits, and $301.00 in Social Security income.  He is 
residing in a nursing home.  His nursing home cost is 
$2,267.40 per month.  He is required to pay $416.00 towards 
his nursing home expenses, and the remaining amount is paid 
by the Arkansas State Welfare. 

By means of a March 1998 letter, the RO requested that the 
appellant provide information to VA in order to determine 
whether financial hardship exists on her part.  However, she 
failed to respond to this request.  

Under the relevant provisions of the laws, VA benefits 
payable on account of a veteran may be apportioned on behalf 
of a spouse not residing with him/her if the veteran is not 
reasonably discharging his responsibility for his spouses 
support.  See 38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450 (1998).  Where hardship is shown to exist, pension 
benefits may be specially apportioned between the veteran and 
his or her dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451 (1998).  
In determining the basis for special apportionment, 
consideration will be given to such factors as: 1) the amount 
of VA benefits payable; 2) other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and 3) special needs of the veteran, his or her 
dependents, and the apportionment claimants.  Id.

Having considered the facts of this case and the applicable 
rules and regulations, the Board finds that apportionment of 
the veterans pension benefits is not warranted.  The Board 
notes that the appellant asserts financial hardship on her 
part; however, she has failed to provide any information as 
to her financial status.  Irrespective of this, it is clear 
that apportionment of any of the veterans VA benefits would 
create undue hardship to him.  The evidence of record 
indicates that the veterans monthly income is not even 
sufficient to meet his share of his nursing home expenses.  
The law does not permit apportionment of VA benefits when the 
equities are such that apportionment would cause undue 
hardship to the veteran.  The Board thus concludes that 
entitlement to apportionment of VA pension benefits is not 
warranted.


ORDER

Entitlement to apportionment of any of the veterans VA 
benefits, for the benefit of the appellant, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after 


	(CONTINUED ON NEXT PAGE)


November 18, 1988.  Veterans' Judicial Review Act, Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
which appears on the face of this decision constitutes the 
date of mailing and the copy of this decision which you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.



- 2 -
